DETAILED ACTION
Applicant’s amendments and remarks submitted 22 April 2021 have been entered and considered. Claims 22, 24-29, 32-34, 36-41, and 43-44 are currently pending in this application. Claims 22, 33, and 39 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Gayatry S. Nair (Reg. No. 70,812) on 29 April 2021.
Replace claims 22, 27, 32-34, 36-38, 41, and 43 (of supplemental amendment filed on 22 April 2021) with the following:

Claim 22. A method for displaying a three-dimensional (3D) scene on a screen comprising 3D resources, the method comprising: 
attaching, by applications, the 3D resources to a set of nodes in a scene graph; 
connecting, by the applications, a first sub-set of nodes in the scene graph to a first process and a second sub-set of nodes in the scene graph to a second process, wherein one or more 3D resources which are attached to the first sub-set of nodes 
performing, by a 3D display server, a rendering of the scene graph based on the 3D resources obtained from the first process and the second process[[,]] to display the 3D scene on the screen by computing at least one of reflections, refractions, shadowing, or shading of at least one 3D resource with respect to at least another 3D resource, wherein the 3D resources represent elementary 3D objects comprising textures, shades, or meshes, wherein the elementary 3D objects are rendered by the 3D display server, wherein the first process and the second process register with the 3D display server, wherein the first process and the second process communicate with the 3D display server using a process separation interface provided by the 3D display server, wherein the process separation interface is used by the 3D display server to separately communicate with the first process and the second process, and wherein the process separation interface provides conflict avoided accesses which are initiated by the first process and the second process accessing to a same node of the scene graph.

Claim 27. The method of claim 22, wherein connecting the first sub-set of nodes in the scene graph to the first process and the second sub-set of nodes in the scene graph to the second process comprises connecting, by the applications, a further node as a child node to a node of the first sub-set of nodes or the second sub-set of nodes, wherein the of the first sub-set of nodes or the second sub-set of nodes represents a parent node of the further node.

Claim 32. The method of claim 22, further comprising controlling, by the process separation interface, a sharing of the first sub-set of nodes and the second sub-set of nodes by the first process and the second process to ensure that no process can access 3D resources owned by other processes.

Claim 33. A computer system, comprising: 
a screen; 
one or more processors; and 
a memory coupled to the one or more processors and configured to store executable instructions , when executed by the one or more processors, cause the computer system to: 
attach, by applications of the computer system, 3D resources to a set of nodes in a scene graph; 
connect, by the applications of the computer system, a first sub-set of nodes in the scene graph to a first process and connect a second sub-set of nodes in the scene graph to a second process, wherein one or more 3D resources which are attached to the first sub-set of nodes correspond to a first application and one or more 3D resources which are attached to the second sub-set of nodes correspond to a second application, and wherein the first process is 
perform, by a 3D display server, a rendering of the scene graph based on the 3D resources obtained from the first process and the second process to display a 3D scene on the screen by computing at least one of reflections, refractions, shadowing, or shading of at least one 3D resource with respect to at least another 3D resource, wherein the 3D resources represent elementary 3D objects comprising textures, shades, or meshes, wherein the elementary 3D objects are rendered by the 3D display server, wherein the first process and the second process register with the 3D display server, wherein the first process and the second process communicate with the 3D display server using a process separation interface provided by the 3D display server, wherein the process separation interface is used by the 3D display server to separately communicate with the first process and the second process, and wherein the process separation interface provides conflict avoided accesses which are initiated by the first process and the second process accessing to a same node of the scene graph.

Claim 34. The computer system of claim 33, wherein the one or more processors further cause the computer system to load to the 3D display server, by the process separation interface only, processes that have changed.

Claim 36. The computer system of claim 33, wherein the one or more processors further cause the computer system to separately enable communications, by the process separation interface, between each of the first process and the second process and the 3D display server at the same time.

Claim 37. The computer system of claim 33, wherein the one or more processors further cause the computer system to connect, by the applications, a further node as a child node to a node of the first sub-set of nodes or the second sub-set of nodes, wherein the node of the first sub-set of nodes or the second sub-set of nodes represents a parent node of the further node and the further node comprises location and rotation difference information with respect to the parent node of the further node.

Claim 38. The computer system of claim 33, wherein the one or more processors further cause the computer system to control, by the process separation interface, a sharing of the first sub-set of nodes and the second sub-set of nodes by the first process and the second process to ensure that no process can access 3D resources owned by other processes.

Claim 41. The computer program product of claim 39, wherein the computer executable instructions further cause the computer system to load to the 3D display server, by the process separation interface only, processes that have changed.
Claim 43. The computer program product of claim 39, wherein the computer executable instructions further cause the computer system to control, by the process separation interface, a sharing of the first sub-set of nodes and the second sub-set of nodes by the first process and the second process to ensure that no process can access 3D resources owned by other processes.

Response to Arguments
The applicant’s arguments and remarks submitted 22 April 2021 have been fully considered. Regarding section “Claim Rejections - 35 U.S.C. § 112(a)”, the applicant argued that “By this response, independent claims 22, 33, and 39 have been amended to remove the limitation reciting that the 3D display server "initially" renders the elementary 3D objects. Instead, independent claims 22, 33, and 39 have been amended to recite "wherein the elementary 3D objects are rendered by the 3D display server…For at least these reasons, the Applicant requests that the rejection of claims 22, 24-29, 32-34, 36-41, and 43-44 under 35 U.S.C. § 112(a), as issued by the Board in the Decision on Appeal, be withdrawn.”
The examiner concludes that the applicant’s argument is persuasive and therefore, the 35 U.S. C. § 112(a) rejections are hereby withdrawn.
Allowable Subject Matter
Independent claims 22, 33, and 39 are allowed.
Claims 24-29, 32, 34, 36-38, 40-41, and 43-44 are allowed as being dependent upon allowed independent claims 22, 33, and 39.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAE WON YOON/Primary Examiner, Art Unit 2612